Title: From John Adams to John Jay, 14 February 1788
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square Feb. 14. 1788
          
          I Yesterday received Mr Remsens Letter of the 14. of December, with the Journals and Gazettes inclosed.
          At the last Conferences at Whitehall which were last Thursday, Lord Carmarthen thought proper to express a Wish that this Country had Some Sort of Treaty of Commerce with the United States of America, that it might be no longer necessary to take new Measures from time to time, which looked hard. This observation his Lordship made alluding to Mr Grenvilles Motion in the House of Commons. for making the Regulation of the Intercourse between America and the West India Islands, perpetual. His Lordship then, immediately Said “I presume Mr Adams that the States will all immediately adopt the new Constitution. I have read it with Pleasure. it is very well drawn up.” All this Oracular Utterance, was to Signify to me what has all along been insinuated, that there is not as yet any national Government; but that as soon as there shall be one, the British

Court will vouchsafe to treat with it.— You will see, by the Morning Chronicle of the 12 of Feb. inclosed that Mr Grenville’s Speech is in the Same Strain: so that We may conclude it to be the concerted Language of the Cabinet.— it is unnecessary for me to make any Reflections upon it. The Argument that arises out of it, in favour of the new Constitution and a prompt Acceptance of it is but one among many.— France and Holland furnish as many Reasons as England. Mr Jefferson must soon follow my Example and return to America, if that Constitution is not accepted by all the States: and what will be the Consequence of the Clamours of all the officers in France, who are Creditors,; of all the Notables who may be pleased to cast Reflections,; and of all our Creditors in Holland; for Want of Payment of Interest and Principal as they become due, must be left to every American Citizen Seriously to consider.
          In preparing for my departure, I have been personally treated with the Same uniform Tenour of dry Decency and cold Civility, which appears to have been their premeditated Plan from the beginning: and A Opposition as well as Administration appear to have adopted the Same Spirit. Mr Fox and Mr Burke, Lord Cambden and the Duke of Richmond, Lord Hawkesbury and Lord North and Lord Stormont, have all behaved alike. If this Country can make Such arrangements that the King of Prussia may make a Diversion of the French Forces by Land, and the native Indians or discontented Subjects, another, of those of Spain in South America, You may easily believe that England will be eager for War. Let not our Countrymen flatter themselves that they shall be able to maintain Peace. Lord Carmarthen indeed Said to me that he did not see a possibility of a Misunderstanding in Europe, and that he even hoped that Peace would be made between Russia and the Porte. His Lordship is in profound Ignorance of it, I presume, if there is really any Probability of an Alliance of France with the Emperor or Empress. Mr Jefferson has informed you, of his Conjectures as well as his Intelligence on that Point.
          The Marquis De la Luzerne is now Ambassador at this Court from France, and has already met with Humiliations, not easily born by Ambassadors. Monsieur De Calonne, appears at the Levee and Drawing Room, and even at the Table of the Marquis of Carmarthen on the Queens Birth Day, with the French Ambassador. The Chevalier De Terna[nt] was presented by the French Ambassador, to the King and Queen, and treated with the most marked Disgust by both. These Things are hard to bear. I have had Some Conversations with this Minister, with whom I made a Voyage in 1779 from

L’Orient to Boston in the Sensible, and could wish to have resided longer with him for he will Certainly be attentive and able: But my Embarkation is fixed to the Month of March, and I hope to be in Boston in May.
          With great Esteem and Regard / I have the Honour to be, dear sir / your most obedient and most / humble servant
          
            John Adams
          
        